Citation Nr: 1817878	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  17-03 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Whether the Veteran's household net worth is excessive for receipt of non-service connected pension.     


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Dan Brook, Counsel






INTRODUCTION

The appellant is a Veteran who served on active duty from August 1961 to July 1966. 

This matter comes before the Board of Veterans' Appeals (Board) from a November 2015 rating decision of the Philadelphia, Pennsylvania Regional Office (RO) of the Department of Veterans' Affairs (VA).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The Veteran is over 75 years old and his household net worth has been assessed as over $200,000 dollars.  


CONCLUSION OF LAW

The corpus of the Veteran's estate precludes the payment of nonservice-connected pension benefits.  38 U.S.C. §§ 1513, 1521, 1522 (2012); 38 C.F.R. §§ 3.23, 3.271, 3.272, 3.274, 3.275, 3.276 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA) are not applicable to the instant appeal because turns on a matter of law and not on the underlying facts or development of the facts.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002).  The VCAA can have no effect on appeals that are decided on an interpretation of the law as opposed to a determination based on fact.  See Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). The Board therefore finds that any deficiency in VA's VCAA notice or development action is harmless error.

II.  Analysis

The question for consideration in this appeal is whether the Veteran's net worth is excessive for purposes of granting VA nonservice-connected pension benefits.  Basic entitlement exists if a veteran: (1) served in the active military, naval or air service for ninety (90) days or more during a period of war; (2) is permanently and totally disabled from nonservice-connected disability not due to his own willful misconduct, or is 65 years of age or older; and (3) meets the specified net worth requirements and does not have an annual income in excess of the applicable maximum annual pension rate.  38 U.S.C. §§ 1513, 1521; 38 C.F.R. §§ 3.3, 3.23, 3.274.  
 
There is no specific dollar limitation on net worth (as opposed to income) that bars an otherwise eligible claimant from receiving pension benefits.  However, entitlement to pension shall be denied or discontinued when the corpus of the estate of the Veteran, and of the Veteran's spouse, are such that under all the circumstances, including consideration of the annual income of the Veteran, the Veteran's spouse, and the Veteran's children, it is reasonable that some part of the corpus of such estates be consumed for the Veteran's maintenance.  38 U.S.C. §§ 1521, 1522; 38 C.F.R. § 3.274. 

The terms "corpus of estate" and "net worth" mean the market value, less mortgages or other encumbrances, of all real and personal property owned by the claimant, except the claimant's dwelling (single family unit), including a reasonable lot area, and personal effects suitable to and consistent with the claimant's reasonable mode of life.  38 C.F.R. § 3.275 (b).  In computing income, payments of any kind from any source shall be counted as income during the 12-month annualization period in which received unless specifically excluded under 38 C.F.R. § 3.272.  38 C.F.R. § 3.271.  Certain unreimbursed medical expenses (if in excess of five percent of the MAPR) may be excluded from countable income for the same 12-month annualization period to the extent they were paid.  38 C.F.R. § 3.272 (g).

In determining whether some part of the claimant's estate should be consumed for the claimant's maintenance, consideration will be given to the amount of the claimant's income together with the following: Whether the property can be readily converted into cash at no substantial sacrifice; life expectancy; number of dependents; and potential rate of depletion, including unusual medical expenses.  38 C.F.R. § 3.275 (d).

Internal VA rules require that a formal net worth administrative decision is required if the claimant has net worth of $80,000 or more, whether or not net worth bars entitlement, or if net worth (of any amount) bars entitlement.  VBA Manual M21-1, Part V, Subpart I, Chapter 3, Section A.4.c. (last accessed March 16, 2018).   

In an initial corpus of estate determination, the RO found that the Veteran's household net worth (that of him and his wife) was $264,497.  The RO also noted that the Veteran had monthly household income of $2,287.80 and monthly household expenses of $4,254.38, resulting in an annual income shortfall of $23,598.96.  

An updated corpus of estate determination shows that the Veteran's net worth had decreased to $230, 742 as of January 2016.  This amount included mostly liquid assets, including approximately $216,000 in stock.  At that point the Veteran's total monthly income was determined to be $3401.50 (the earlier income assessment had not included the Veteran's annual wages) and his total monthly expenses were determined to be $4363.00, resulting in a determined annual income shortfall of $11538.   

In the February 2017 supplemental statement of the case, the RO noted that in determining whether an individual's net worth was excessive, VA computes the total household monthly income and then subtracts the total monthly expenses, which in the Veteran's case led to the monthly deficit finding of $961.50.  VA then multiplies this amount by 12 to determine the Veteran's yearly household income deficit, which the RO determined to be $11,538.00.  The RO then divided the net worth amount of $230,742.00 by $11,538.00 to determine how many years it would take for the net worth be depleted (i.e. spent down to cover the annual basic needs of the Veteran and his spouse).  The RO calculated this amount as 19.99 years.  Consequently, because it was reasonable that some part of the corpus of the Veteran's estate could be used for the maintenance of he and his spouse for a significant period of time, the RO determined that the Veteran's net worth was excessive for VA pension purposes.  38 U.S.C. §§ 1521, 1522; 38 C.F.R. §§ 3.274, 3.275 (d); 

The Veteran has reported that he will likely have to spend down his net worth in a more accelerated fashion in the near future.  In this regard, he has noted that while he was continuing to work part time as a school bus driver, due to his advanced age of 76 and his disability issues, it was likely that he would have to stop working soon.  This will in turn result in depletion of his net worth at a much faster rate.  He has also noted that he has recently incurred a number of household and other out of pocket expenses, including replacing a whole electrical system for $3,000, replacing a washer and dryer for $900, and paying $850 out of pocket for dental work.  Additionally, he has expressed concern that if he is denied pension now and his net worth is depleted at a greatly accelerated rate, that he and his wife will already be faced with severe hardship by the time he is able to reapply for VA pension and have that pension granted.  

The Board empathizes with the Veteran's position.  However, it is bound to follow the controlling regulations.  In this case, because this controlling authority requires that entitlement to pension be denied when, under all the circumstances, it is reasonable that some part of the corpus of such estates be consumed for the Veteran's maintenance, the Board must deny the Veteran's claim as a matter of law.  In so doing, the Board is cognizant that the Veteran's reporting, including that documenting the recent household and dental expenses, indicates that he is already depleting his net worth at a rate that is faster than $11538 per year.  Also, the Board is cognizant that the Veteran will likely stop working soon, if he has not already and that this will lead to further acceleration of the depletion of net worth.  However, because the VA pension program is designed only to provide assistance with maintenance of very basic needs (e.g. food, clothing and shelter) and because even with significant acceleration of depletion of the Veteran's net worth, the existing evidence indicates there is a sufficient remainder to provide for such maintenance for a significant period of time, the Veteran's net worth must be found excessive for receipt of non-service connected pension.  38 U.S.C.A. §§ 1521, 1522; 38 C.F.R. § 3.274, 3.275; VBA Manual M21-1, Part V, Subpart I, Chapter 3, Section A.4.c.  

The Board also notes that it is not clear whether the Veteran's countable household income for pension purposes is actually at a level below the applicable Maximum Annual Pension Rate (MAPR).  Such a limited level of income is required for receipt of non-service connected pension even for veterans without any significant net worth.  For instance, the applicable MAPR effective December 2016 for a Veteran and spouse is $16902 and the RO's most recent corpus of estate determination showed annual household income, even excluding the Veteran's wages (i.e. income from SSA and other sources beside wages) of approximately $35000.  This amount of annual income is well in excess of $16902 and is also well in excess of the much higher MAPR of $25525 applicable to a Veteran and spouse where the Veteran is in need of aid and attendance.   (The Board notes that while it appears the RO was considering the Veteran for eligibility for pension based on this higher rate, the evidence to date does not show the Veteran needs the aid and attendance of another person).  In any case, the Veteran is advised that if his circumstances undergo a material change, including highly accelerated depletion of net worth, significant decrease in income, the need for aid and attendance and/or greatly increased unreimbursed medical expenses, or he otherwise feels that he has become eligible for receipt of non-service connected pension, he should file a new pension application with VA.     
     







ORDER

As the Veteran's household net worth is excessive, entitlement to receipt of non-service connected pension is denied.   



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


